Citation Nr: 0426976	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of fracture, 
transverse process, L3, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a video teleconference (VTC) hearing 
in July 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the VTC, the veteran testified that the severity of his 
low back disability has increased significantly since his 
last VA examination in December 2000.  The veteran related 
that he is in constant daily pain on average of 8/10, and 
that his back disorder also is causing significant 
neurological pathology, to include bowel and bladder 
symptomatology.  These are significant new symptoms which 
need to be investigated.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Opinion of The General Counsel 11-95 (1995).

The Board notes that the September 2000 report of J.S.S., MD, 
one of the veteran's private providers, references an August 
2000 neurologic examination which is not of record in the 
case file.  The Board also notes that the regulations 
concerning the evaluation of disc pathology have changed 
twice since the statement of the case (SOC) was issued, the 
initial change having an effective date of September 23, 
2002.  The most recent change also included the renumbering 
of the diagnostic codes and establishment of a normal range 
of motion standard for the cervical and thorocolumbar spine, 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, Plate V 
(68 Fed. Reg. 51454, 51458) (August 27, 2003).  Review of 
current back complaints and findings should be undertaken 
giving consideration to these changes.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability which are not already of 
record, i.e., the August 2000 neurologic 
examination referenced in Dr. S' 
September 2000 report.  After securing 
the necessary release, the RO should 
obtain these records.  The appellant's 
assistance in identifying the approximate 
times and places of any pertinent 
treatment.  The claims file should 
reflect the attempts made to obtain 
records where there is a failure to 
secure records.

2.  After the above is complete, the RO 
should arrange for the appropriate 
examinations to determine the current 
severity of the veteran's low back 
disability.  All indicated diagnostic 
tests should be performed.  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  It is important 
that both neurological and orthopedic 
findings be reported in detail so that 
application of the new criteria for 
rating back disorders may be fully 
considered.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  The RO 
should give consideration to the 
appropriateness of staged ratings under 
the appropriate rating criteria deemed 
most favorable to the veteran for the 
affected appeal period.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a supplemental 
SOC and, if all is in order, return the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

